Citation Nr: 9904265	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a heart disease.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a compression fracture of T-9 and T-12, from September 30, 
1992 to November 1, 1993.  

4.  Entitlement to an evaluation in excess of 20 percent for 
a herniated nucleus pulposus, T-12 residuals, and compressed 
fractures, T-9 and T-12, from November 2, 1993 to September 
15, 1996.  

5.  Entitlement to an evaluation in excess of 30 percent for 
a herniated nucleus pulposus, T-12 residuals, compressed 
fractures, T-9 and T-12, on and after September 16, 1996.  

6.  Entitlement to an evaluation in excess of 10 percent for 
supraspinatus syndrome of the left shoulder, from September 
30, 1992 to June 30, 1996.  

7.  Entitlement to an evaluation in excess of 20 percent for 
supraspinatus syndrome of the left shoulder, on and after 
July 1, 1996.  

8.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis with allergic rhinitis and headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1976 to 
September 1979 and from October 1981 to September 1992.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO).  

By February 1993 rating decision, the RO granted service 
connection for compression fractures of T-9 and T-12, 
supraspinatus syndrome of the left shoulder, and sinusitis 
with rhinitis and headaches, assigning each a 10 percent 
evaluation, effective September 30, 1992.  In that decision 
the RO also denied service connection for a right shoulder 
disorder.  By February 1994 rating decision, the RO denied 
service connection for a neck disorder, bilateral knee 
disorders, and a heart disorder.  

As to the right shoulder claim, service connection was 
established by August 1998 rating decision.  That decision 
constituted a full award of those benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) and 
ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  Thus, the Board no longer has jurisdiction 
over this claim.  

With respect to the back and left shoulder disabilities, by 
February 1996 rating decision the back disability was 
recharacterized as herniated nucleus pulposus, T-12 
residuals, and compressed fractures, T-9 and T-12, and the 
evaluation was increased to 20 percent, effective November 2, 
1993.  By August 1997 rating action, the evaluation was 
increased to 30 percent.  In a June 1996 rating decision, the 
left shoulder disability evaluation was increased to 20 
percent.   Therefore, the issues for appellate review are as 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  No competent evidence has been submitted of a current 
chronic neck disability. 

2.  No competent evidence has been submitted of a current 
bilateral knee disability or of any showing of a bilateral 
knee disorder in service.  

3.  No competent evidence has been submitted of a current 
heart disease, nor was heart disease shown to be evident in 
service or to a compensable degree within one year after 
separation from service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for bilateral knee 
disorders is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  

II.  Neck Disorder

Service medical records from May 1978 show that the appellant 
sustained a back injury that is the basis of his service-
connected herniated nucleus pulposus, T-12 residuals, and 
compressed fractures, T-9 and T-12.  Such medical records do 
not show any complaints, clinical findings, or treatment for 
a neck or cervical spine disability.  

A February 1983 service emergency room record reveals that 
the appellant was involved in a motorcycle accident.  
Neurologically, the appellant was "intact" and there was no 
deformity.  The diagnoses included "contusion-cerebrum."  

In July 1984, the appellant flipped over a three-wheeled 
vehicle; hit his head, protected by a helmet, and was not 
unconscious.  Two days later he was treated for cervical 
spine strain/spasm after there was only minimal improvement 
and no parenthesis.  Examination showed tenderness of the 
cervical spine C-3 to C-5 and paraspinal muscles.  X-rays 
showed no fractures.  Three days later there was slight 
tenderness of the trapezius muscles reported; the diagnoses 
were resolving muscle spasm and acute cervical muscle strain, 
resolved.  Apparently, he wore a soft cerebral collar for a 
while without relief.  A few days later there was pain over 
C-5 and C-6 with increased pain with extension.  He underwent 
physical therapy on two occasions and in August 1984, stated 
he was asymptomatic.  The assessment was resolved cervical 
strain.  

A September 1984 service emergency room report shows that the 
appellant was involved in a motorcycle accident and 
complained of neck pain.  Examination of his neck revealed 
pain over the trapezius muscle.  Sensory and motor were 
intact.  The diagnoses included soft-tissue contusion and 
cervical muscle spasm.  

An October 1984 service examination report reveals a normal 
spine and other musculoskeletal clinical evaluation, and 
specifically noted that the cervical spine was within normal 
limits.  

In a January 1986 service clinical record, it was noted that 
the appellant had complaints concerning his left shoulder 
that was also injured in the July 1984 motorcycle injury.  It 
was not noted that the appellant complained of neck pain, but 
examination revealed normal range of motion of the neck.  

In an August 1990 service physical therapy consultation 
report concerning the appellant's complaints of tension 
headaches, it was noted that approximate range of motion of 
the cervical spine was within normal limits.  

The appellant denied a history of neck symptomatology in 
December 1989 and July 1991 service reports of medical 
history.  Normal spine and other musculoskeletal clinical 
evaluations were noted in June 1986, June 1988, December 
1989, and July 1991 service examination reports.  

The appellant was examined by VA in January 1993, at which 
time he complained of back pain, but not neck pain.  X-ray 
studies of the cervical spine were normal.  

A December 1993 VA clinical record showed that the appellant 
complained of neck pain; follow up treatment was for low back 
symptoms.  

In a May 1996 VA medical examination report, it was noted 
that the appellant complained of pain in the cervical spine 
and some loss of motion.  The examination covered the left 
shoulder and low back injuries, and noted loss of cervical 
spine motion in the diagnosis of herniated nucleus pulposus, 
by history.  

At a May 1996 hearing before the undersigned, the appellant 
testified that he had neck pain that he believed was related 
to his service-connected disabilities.  

In a December 1996 VA examination report, it was noted that 
the appellant complained of continuous pain associated with 
his service-connected low back disability, radiating into his 
neck.  

In a November 1997 VA examination report, the examiner noted 
the appellant's complaints of pain from his service-connected 
back disorder, radiating into his lower back.   

The record clearly documents the appellant's complaints of 
neck pain during service, thereby satisfying one element of a 
well-grounded claim.  See Caluza, 7 Vet. App. at 506 (lay or 
medical evidence of a disease or injury in service).  The 
post-service evidence, though, does not show that he now 
suffers from a chronic neck or cervical spine disability 
separate from the complaints of pain radiating into his neck 
associated with his service-connected back disorder.  The 
appellant testified in May 1996 that the neck pain was caused 
by his service-connected injuries.  The May 1996 VA examiner 
made no mention of the presence of a neck or cervical spine 
disability, and the December 1996 VA examiner noted only pain 
radiating into the appellant's neck, associated with hise 
service-connected thoracic spine disability.  Moreover, the 
January 1993 x-ray of the cervical spine (the only post-
service medical procedure on the neck) revealed a normal 
cervical spine.  This evidence does not show a current 
chronic cervical spine or neck disability unrelated to the 
service-connected thoracic spine disability, and it does not 
constitute competent medical evidence of a current 
disability.  Id.  Therefore, the claim of service connection 
for a neck disorder is not well grounded.  Because the claim 
is not well grounded, VA is under no duty to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

III.  Bilateral Knee Disorder

The appellant contends that he injured his knees in service.  
At his May 1996 hearing, he testified that he did not 
complain of knee symptoms or seek treatment in service 
because the other injuries sustained in the in-service 
accidents, namely to his back, were more problematic and 
required greater care.  

The service medical records are silent as to the presence of 
any bilateral knee disability with the exception of April and 
July 1983 service emergency room records.  The April 1983 
emergency room record indicated that the appellant injured 
his right knee.  Examination showed tenderness over the 
patella and a scratch over the knee and right middle thigh.  
There was no clinical evidence of fracture, and x-ray 
evaluation of the right knee showed no fracture.  The 
diagnosis was contusion of the right knee, and he was treated 
with Tylenol and ice.  In July 1983, the appellant complained 
of bilateral central knee pain for the previous four hours 
with no injury.  Examination showed the knees to be normal 
without effusion or limitation of motion.  The diagnosis was 
pain in the knees.  

While this clinical evidence points to some form of bilateral 
knee symptomatology during service, a well-grounded claim 
requires competent medical evidence of a current disorder.  
See Caluza, 7 Vet. App. at 506.  The entire collection of 
post-service evidence, comprised of both private and VA 
clinical and examination reports, fails to document any 
complaints or treatment of a chronic bilateral knee 
disability of service origin.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (1992).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Rabideau v. 
Derwinski ,  2 Vet. App. 141, 143-44.  See also Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Nor has the appellant 
identified any other source of information concerning any 
post-service bilateral knee treatment or symptomatology that 
might satisfy this minimum requirement.  

Even if the record were to include competent medical evidence 
of a bilateral knee disorder, thereby satisfying that element 
of a well-grounded claim, the only evidence linking such a 
disorder to the in-service injuries would be the appellant's 
own lay contentions.  Generally, statements prepared by lay 
persons, such as the appellant, who are ostensibly untrained 
in medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
medical testimony must be provided by a witness qualified as 
an expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite medical expertise, and therefore his 
contentions alone cannot satisfy the remaining element of a 
well-grounded claim.  

The claim of service connection for a bilateral knee disorder 
is not well grounded due to the absence of competent medical 
evidence of a current bilateral knee disorder and a link 
between such a disorder and the knee symptoms noted in 
service.  Because the claim is not well grounded, VA is under 
no duty to assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

IV.  Heart Disease

The appellant contends that service connection should be 
established for a heart disorder manifested by sinus 
bradycardia.  

The service medical records regarding the heart disorder 
claim include a September 1983 service medical examination 
report showing a normal heart on clinical evaluation.  An EKG 
that same month showed marked sinus bradycardia and 
nonspecific intraventricular conduction delay, and was 
described as borderline.  

An October 1984 service examination report showed a normal 
heart clinical evaluation and the appellant's statement 
denying heart trouble.  An EKG found sinus bradycardia with 
sinus arrhythmia, otherwise normal.  

A May 1985 EKG report was within normal limits.  

June 1986 and June 1988 service medical examination reports 
showed a normal heart on clinical evaluations.  

A December 1989 service examination report showed a normal 
heart on clinical evaluation and the appellant's comment 
denying heart trouble; the report included a diagnosis of 
hypercholesterolemia.  

A July 1991 service medical examination report showed a 
normal heart on clinical evaluation and the appellant denied 
heart trouble.  

The post-service medical evidence includes a January 1996 VA 
chest x-ray report, wherein it was noted that there was no 
evidence of cardiopulmonary disease.  

An April 1996 VA EKG showed marked sinus bradycardia, 
increased R/S ratio in V1, consider early transition or 
posterior infarct.  The EKG was described as abnormal.  

At his May 1996 hearing the appellant testified that he had 
not had any current treatment for heart disease, nor was he 
taking medications for any such disease.  He also stated that 
he was not treated on active duty for heart disease or a 
heart disorder.  He did indicate that he had occasional chest 
pain, which he postulated could be heartburn or some other 
symptom.  He and his representative noted that the symptom of 
sinus bradycardia was noted in service.  

The appellant was not diagnosed with heart disease while in 
service nor was such disease shown to be evident within one 
year after separation from such service.  38 C.F.R. §§ 3.307, 
3.309(a) (cardiovascular disease shown to be evident to a 
compensable degree within one year after separation is 
presumed to have been incurred in service).  While sinus 
bradycardia (a slow heart beat) has been noted in the record 
since September 1983, none of the medical examiners in 
service found sinus bradycardia as a manifestation of any 
current cardiovascular disease.  Similarly, the December 1989 
service examination report noted hypercholesterolemia, a 
laboratory finding that is also a common risk factor for 
cardiovascular disease.  However, no medical examiner in 
service noted hypercholesterolemia as a manifestation of 
heart disease.  Moreover, the appellant, in his May 1996 
hearing testimony, denied any symptoms or treatment of heart 
disease in service and the heart clinical evaluations on all 
of the service medical examinations were normal.  Thus, in 
the absence of a diagnosis of heart disease in service or to 
the requisite degree within one year after separation from 
service, the evidence does not satisfy one of the elements of 
a well-grounded claim.  Caluza, 7 Vet. App. at 506 (lay or 
medical evidence of a disease or injury in service).  

Even if the evidence were to show a diagnosis of heart 
disease in service or within one year of separation, the 
record does not include competent medical evidence of heart 
disease after the expiration of that one year period.  For 
the same reasons as above, the post-service findings of sinus 
bradycardia do not constitute a diagnosis of heart disease, 
nor does the simple finding of an abnormal EKG in April 1996.  
Significantly, the January 1996 VA examiner reported no 
evidence of cardiopulmonary disease.  A well-grounded claim 
requires competent medical evidence of a current disability.  
Caluza, 7 Vet. App. at 506.  Entitlement to service 
connection for disease or injury is limited to cases where 
such incidents result in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 226.  The failure to demonstrate a 
current disability constitutes failure to present a plausible 
or well-grounded claim.  Rabideau, 2 Vet. App. at 143-44.  
See also Chelte, 10 Vet. App. at 271.  

In the absence of competent evidence of heart disease in 
service, its presence to a compensable degree within one year 
of service separation, or of chronic heart disease of service 
origin at the present time, the claim is not well grounded.  
Because the claim is not well grounded, the VA is under no 
duty to assist the appellant in further development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

V.  Other Considerations

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the February 1996 statement of the case and in the June 
1996, August 1997, and August 1998 supplemental statements of 
the case in which the appellant was informed that the reason 
for the denial of the claim was the absence of competent 
evidence of the current disorders.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for a neck disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for a heart disease is 
denied.  


REMAND

The appellant's claim for increased evaluations are well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, they are not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (claimant's contention 
of an increase in disability severity renders claim well 
grounded).  VA has a resulting statutory obligation to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  

With regard to the claim for an increased evaluation for the 
left shoulder disability, the appellant testified at his May 
1996 hearing that he had been treated at the North Texas 
Rehabilitation Center in Wichita Falls, Texas.  (See May 1996 
Hearing Transcript at pp. 5-6.)  The record does not reflect 
that clinical records have been secured from that facility.  
The claim will be remanded so that the RO can complete the 
duty to assist by obtaining copies of all treatment records 
prepared at that facility relevant to the appellant.   

With regard to the claim for an increased evaluation for 
sinusitis with allergic rhinitis and headaches, the appellant 
also testified at his hearing that he had received treatment 
from a private physician (Dr. Webbkey) in Wichita Falls.  
(See May 1996 Hearing Transcript at p. 20.)  Documentation of 
that treatment has also not been submitted or received for 
the record.  With the appellant's active assistance, the RO 
should attempt to obtain copies of pertinent treatment 
records from that physician.  

The appellant also testified that he had received treatment 
for his service-connected back and left shoulder disabilities 
at the VA Clinic at Wichita Falls and at the VA Medical 
Center at Oklahoma City.  He has submitted copies of various 
clinical records (service, VA, and private) that include some 
copies of VA clinical records from both of these facilities; 
however, it does not appear from the record that the RO 
requested complete copies of such VA clinical records 
directly from the VA facilities.  In order to ensure a 
complete record on appeal, the claims will be remanded so 
that the RO can remedy this matter.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant furnish the names and addresses 
of any individuals or treatment 
facilities, with the exception of the VA 
Clinic at Wichita Falls and the VA 
Medical Center at Oklahoma City that have 
treated him for his service-connected 
back, left shoulder, and sinus 
disabilities since May 1996, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  After receiving any necessary release 
from the appellant, the RO should contact 
the North Texas Rehabilitation Center in 
Wichita Falls and obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

3.  After contacting the appellant for 
verification of the specific name and 
address of the private physician in 
Wichita Falls, as well as any necessary 
release from him, the RO should contact 
the private physician mentioned in the 
May 1996 hearing transcript and obtain 
complete clinical records of such 
treatment for association with the claims 
file.  

4.  The RO should contact the VA Clinic 
in Wichita Falls and the VA Medical 
Center in Oklahoma City and obtain copies 
of complete clinical records of any 
treatment afforded the appellant.  All 
documents obtained should be associated 
with the claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

